Citation Nr: 1437403	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected intermittent explosive disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1989 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2011, the Board remanded the issues on appeal for additional development, including scheduling the Veteran for VA examinations.  That action has been completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the July 2011 Board Remand is included in the Duties to Notify and Assist section below.

In addition to the issues currently on appeal, the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was included in the July 2011 Board Remand.  In a February 2013 rating decision, the RO granted service connection for an acquired psychiatric disorder of intermittent explosive disorder; therefore, as the Veteran has received a total grant of the benefits sought on appeal for the issue of service connection for an acquired psychiatric disorder, the issue is not before the Board.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran injured his upper back in service.

2.  The Veteran does not have a current back disability.

3.  The Veteran has a current obstructive sleep apnea disorder.

4.  The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.

5.  The current obstructive sleep apnea disorder is not related to service.

6.  The current obstructive sleep apnea disorder is not caused by or permanently worsened by service-connected intermittent explosive disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for sleep apnea, to include as secondary to service-connected intermittent explosive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a pair of May 2009 letters, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter also discussed how VA establishes disability ratings and effective dates.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in November 2009.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and statements submitted by the Veteran and his family members.

As instructed in the July 2011 Board Remand, the Veteran has also been afforded an opportunity to attend VA orthopedic (back) and respiratory (sleep apnea) examinations.  A September 2012 Compensation and Pensions (C&P) examination included VA examination of the back and sleep disorders; however, in a February 2013 VA memorandum indicating a deferred rating decision, the RO determined that these examinations were not conducted by the appropriate specialists requested in the July 2011 Board Remand.

The Veteran was scheduled for VA orthopedic and respiratory examinations on February 26, 2013.  The record reflects that the Veteran failed to report to these examinations without good cause.  In a March 2013 letter, the Veteran stated that he has problems remembering appointments and thought his examination was scheduled for a different day.  The Veteran has missed previously scheduled VA examinations in December 2011 and stated that these appointments were missed because he never received notification; however, the record does not reflect that VA received any returned mail, and the RO indicated that the Veteran's correct address was used.

Because of the failure to participate in the examinations, VA was unable to develop potentially favorable evidence regarding the current nature and severity of the claimed back and sleep disorders and was unable to obtain medical nexus opinions from the VA specialists identified in the July 2011 Board Remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim); see also 38 C.F.R. § 3.326(a) (2013) (individuals for whom examinations have been authorized and scheduled are required to report for such examinations).  For these reasons, the Board finds that no further action is necessary to meet the requirements of the VCAA, and the Board will decide the service connection claims based on the evidence of record.  See 
38 C.F.R. § 3.655 (2013).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

The Veteran asserts that a current back disorder is related to service.  Specifically, the Veteran contends that he has current back pain that is due to an upper back strain that he sustained on active duty.  See November 2009 notice of disagreement letter.

The Board finds that the Veteran injured his upper back in service.  Service treatment records include a January 1994 entry showing that the Veteran complained of pain and stiffness in the right upper back incurred in a basketball collision with another player.  The service medical clinician's assessment was a back strain.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has a current back disability.  The evidence includes private treatment records from 2009 showing complaints of back pain.  The private physician did not diagnose any specific back disability, and simply listed "back pain" under the diagnosis section.  The September 2012 VA spinal examination includes a list of current and past diagnoses of the back, and only lumbago is listed.  Lumbago is defined as a "nonmedical term for any pain in the lower back."  Dorland's Illustrated Medical Dictionary 1076 (32d ed. 2012).  The remaining lay and medical evidence does not include any other diagnosis for a back disorder.  In sum, the weight of the lay and medical evidence is against finding that the Veteran has a current back disability.  Pain, without underlying pathology, is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (holding that pain alone does not constitute function loss under VA regulations which evaluate disabilities based upon limitation of motion).  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Accordingly, the criteria for service connection for a back disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Sleep Apnea

The Veteran asserts that a current sleep apnea disorder is related to service.   The Veteran has made no specific contentions regarding how the sleep apnea disorder is related to service; however, in a June 2010 letter, the Veteran stated that he has been diagnosed with sleep apnea secondary to PTSD.  Although the Veteran is not service connected for PTSD, the Board has construed this statement as an assertion that the sleep apnea disorder is related to service-connected acquired psychiatric disorder of explosive disorder diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009) (stating that a veteran cannot be expected to know the precise nature of the acquired psychiatric disorder from which he suffers, so the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Initially, the Board finds that the Veteran has a current sleep apnea disorder.  The September 2012 VA examination report reflects that the Veteran has been diagnosed with obstructive sleep apnea since 2005.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran sustained a disease, injury, or event related to or indicative of sleep apnea in service, or that the Veteran experienced symptoms of sleep apnea in service.  The Veteran has not reported the presence of any sleep apnea symptoms in service, and service treatment records do not reflect any complaints related to sleep apnea in service.  Similarly, the Veteran had no respiratory complaints in service.  

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a sleep or respiratory disorder.  The Veteran presented for treatment of multiple other conditions including a right finger injury, a left ankle injury, a viral syndrome, and the previously discussed back strain.  Thus, in consideration of the other evidence included in the service treatment records show complaints and treatment for various disorder, it is likely that any complaints, symptoms, or treatment for a sleep or respiratory disorder or symptoms such as daytime hypersomnolence would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a sleep apnea or related symptoms weighs against finding an in-service left hip injury or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  
 
As mentioned above, the Veteran has reported a medical history that includes a diagnosis of obstructive sleep apnea nearly 10 years after service in 2005.  VA treatment records do not include treatment for any symptoms of sleep apnea or a respiratory disorder before 2005.  The Veteran has not contended that symptoms of sleep apnea began during service or that he has experienced such symptoms since service separation and prior to 2005; therefore, the weight of the lay and medical evidence shows an onset of sleep apnea several years after service separation in February 1995. 

The weight of the competent evidence demonstrates that the currently diagnosed obstructive sleep apnea is not otherwise related to service.  In a January 2013 VA medical opinion, a VA physician opined that the Veteran's obstructive sleep apnea disorder was less likely than not incurred in or caused by service.  The VA physician observed that there were no complaints or evaluations related to excessive daytime somnolence, snoring, or other symptoms of obstructive sleep apnea while on active duty.  There are no private medical opinions in the record to support a finding that the current obstructive sleep apnea was incurred in service.

In sum, the weight of the lay and medical evidence is against a finding of an in-service injury, event, or disease related to sleep apnea or even that symptoms related to sleep apnea occurred in service.  For this reason, the Board also finds that the weight of the evidence is against finding that the current sleep apnea disorder is related to service.  As such, service connection for sleep apnea is not warranted on a direct theory of entitlement.  38 C.F.R. § 3.303(d).  As the preponderance of the evidence is against the claim for service connection for sleep apnea as directly incurred in service, the benefit of the doubt doctrine is not for application based on this theory.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After review of the evidence, lay and medical, the Board finds the weight of the evidence demonstrates that the Veteran's current obstructive sleep apnea is not caused by or permanently worsened by service-connected intermittent explosive disorder.  In the July 2013 VA medical opinion, the VA physician opined that it is less likely than not that obstructive sleep apnea is proximately due to, aggravated by, or the result of intermittent explosive disorder.  The VA physician stated that there is no literature suggesting association between obstructive sleep apnea and intermittent explosive disorder.  The VA physician also noted that symptoms considered by the Veteran to be attributable to PTSD were considered to be symptoms of intermittent explosive disorder when reaching the opinion.


The Veteran reported that he was diagnosed with sleep apnea secondary to PTSD.  See June 2010 letter.  The Veteran is competent to report a history of medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the record does not include any medical evidence of such a diagnosis.  There are several private treatment records for sleep apnea in 2009; however, none of those records indicates that sleep apnea is related to any psychiatric disorder, to include both service-connected intermittent explosive disorder and non-service-connected PTSD.  Thus, while the Veteran is credible to report the diagnosis history relating sleep apnea to PTSD, the Board finds that this history is inconsistent with, and outweighed by, the other lay and medical evidence of record, so is not credible.  To the extent that such a statement can be construed as the Veteran's opinion that current obstructive sleep apnea is related to service-connected intermittent explosive disorder, the evidence does not demonstrate that Veteran has the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of sleep apnea, especially to establish the complex relationship between a physical disability to a psychiatric disorder.  See Kahana, 
24 Vet. App. at 437.  The conclusions regarding causation and aggravation in this case between a physical disorder of sleep apnea and psychiatric disorder require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes of sleep apnea that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74.

For these reasons, the Board finds that secondary service connection for obstructive sleep apnea is not warranted.  As the preponderance of the evidence is against the 

theory of secondary service connection for obstructive sleep apnea, the claim must also be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.

Service connection for sleep apnea, to include as secondary to service-connected intermittent explosive disorder, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


